Citation Nr: 1506195	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-47 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Seay, Counsel





INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran initially requested a hearing before a Board member at the VA RO.  See VA Form 9, received by VA in December 2010.  In a statement received in May 2011, the Veteran withdrew his request for a Board hearing and requested a local hearing.  An August 2011 VA notice letter advised the Veteran of his scheduled informal conference or hearing for January 2012.  The hearing was subsequently cancelled.  A January 2012 statement from the Veteran noted cancellation of his hearing and that he needed to obtain supporting evidence.  The hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current right ear hearing loss is related to active service.    


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duty to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

VA has specifically defined the term "disability" for service connection claims involving impaired hearing. 38 C.F.R. § 3.385. "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that his current right ear hearing loss is related to active duty.  He reported that he was exposed to noise during his work on the flight line as a fuel specialist.   

The evidence reflects that the Veteran has a current disability.  Specifically, an April 2010 VA audiological examination report shows that the Veteran has a current right ear hearing loss disability in accordance with 38 C.F.R. § 3.385.

With respect to an in-service injury or disease, the service treatment records are absent for any findings of right ear hearing loss.  However, the separation report of medical examination reveals the following audiometric findings related to the right ear: 15 decibels (dB) at 500 Hertz, 10 dB at 1000 Hertz, 20 dB at 2000 Hertz, 30 dB at 3000 Hertz, and 25 dB at 4000 Hertz.  Under the section entitled "Recommendations", the examining physician recommended that the Veteran undergo an "Audiogram T-3, T-4."  While the Veteran demonstrated left ear hearing loss on separation, the examining physician did not specify between whether an audiogram was required for the left ear alone.  The Veteran also stated that he was exposed to loud noise while working on the flight line.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was "fuel specialist."  The Veteran is competent to describe his in-service noise exposure, which is consistent with his MOS.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  The Board finds that the element of an in-service injury, consisting of acoustic trauma, has been met.  

Several years after separation from active service, the Veteran filed a claim for service connection for "loss of hearing" in June 1977.  The Veteran listed the onset as "23MAY73"-the date of his entrance into active duty.  This notation may indicate that the Veteran was initiating a claim for left ear hearing loss alone as it was shown on the induction report of medical examination.  However, he did not specify as to whether he only had hearing loss in the left ear.  Years later, in March 2009, the Veteran filed for service connection for hearing loss.  He stated that his hearing loss existed since active service.  In addition, his wife stated that the Veteran was exposed to high levels of noise during active service and his hearing worsened over the years.  

The question becomes whether the Veteran's current right ear hearing loss is related to active service.  

The Veteran was provided a VA audiological examination in April 2010.  The April 2010 VA examiner noted that the Veteran's bilateral hearing loss existed at entrance, which was incorrect.  As a result, the VA nexus opinion is entitled to little, if any, probative value.  

A February 2014 VA addendum opinion was obtained.  The February 2014 VA examiner opined that it was less likely than not that the Veteran's right ear hearing loss was caused by or a result of military noise exposure.  The examiner based the opinion on the lack of significant changes at any frequency, beyond that expected, on the two examinations conducted during active service that the claims file was reviewed.  The Board finds that the opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner did not address the lay statements or that evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Finally, a VA addendum opinion was obtained in September 2014.  The September 2014 VA examiner opined that it was "less likely than not" that the Veteran's right ear hearing loss was caused by or a result of an event in military service.  The examiner noted review of the records, including the separation examination, and the report of medical history.  The examiner noted that there was reduced mobility of the ear drum at separation, which was at least as likely as not a contributing factor in slight differences in threshold measurements in low frequencies.  In addition, examiner stated that the ANSI Standard 3.21 allowed for test-retest reliability and that variability is +/- 5 decibels (dB) between tests.  The examiner stated that given the reduced mobility of the right ear drum as well as test-retest reliability, the Veteran's right ear did not experience a significant shift in service.  The examiner acknowledged the Veteran's MOS and his statement regarding the use of hearing protection and that no further documentation of significant acoustic events were "clearly" noted in the Veteran's service records.  Again, the Board finds that the VA examiner's opinion is flawed.  The examiner appears to base the opinion on whether there were significant changes between the decibel readings at entrance and separation as opposed to whether the Veteran's current right ear hearing loss is related to active service.  See Hensley, supra.  

In this case, the Board could remand again for an addendum opinion.  However, 
the Board finds that the evidence of record is sufficient to decide the Veteran's claim.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  

The VA examiners provided negative nexus opinions with respect to whether the Veteran's right ear hearing loss is related to active service.  However, the opinions were flawed and entitled to little probative value.  While the Board is not free to substitute its own judgment for that of a medical expert, see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board has the authority to analyze the credibility and probative value of evidence when making factual findings.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

With respect to etiology, the Board assigns great probative value to the separation report of medical examination, which reflected right ear findings of 30 dB at 3000 Hertz and 25 dB at 4000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   Further, the examining physician at that time recommended that the Veteran undergo an audiogram, although the physician did not specify as to which ear the audiogram was recommended.  In addition, the Veteran and his wife attested to the chronic nature of his hearing loss, which they are competent to do.  The credibility of the statements is further bolstered by the Veteran's claim for service connection in 1977 regarding "loss of hearing."  The Board finds that the Veteran's statements and his wife's statements are competent and credible as to the chronic nature of his hearing loss since service.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as the quality or power of inspiring belief. . . . Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence.").  

In light of the above, the evidence is in equipoise as to whether the Veteran's right ear hearing loss is related to active service.  See 38 C.F.R. § 3.303(b); 3.307(a), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Therefore, service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

With respect to the issue of entitlement to service connection for left ear hearing loss, the Board finds that a new VA addendum opinion is required.  The Board's June 2014 remand requested that the VA examiner express an opinion as to whether there was clear and unmistakable evidence that the Veteran's preexisting left ear hearing loss was not permanently aggravated beyond the natural progression by active duty.  The remand directive also requested that if the examiner determined that the findings did not demonstrate a worsening in severity of left ear hearing loss, to provide a complete rationale.  

The September 2014 VA examiner stated:  "The Veteran's hearing tests at induction, during service, and separation do not show clear and obvious evidence of worsening of hearing thresholds."  The examiner explained that the allowance for the test-retest reliability within +/-5dB between tests, the slight changes in thresholds, fall within the test-retest reliability and do not constitute a change in hearing or aggravation of hearing loss.  The examiner opined that it was less likely than not that the Veteran's military experience aggravated the pre-existing hearing loss documented at induction.  

The Board finds that the September 2014 VA examiner's opinion is inadequate.  See Barr, 21 Vet. App. 303, 312 (2007).  While the examiner indicated that the hearing loss did not increase in severity, the examiner first noted that the evidence did not show "clear and obvious" evidence of worsening of hearing thresholds.  The examiner then opined that it was "less likely" that the preexisting hearing loss was aggravated by active service.  This is incorrect.  The question is whether a preexisting disability increased in severity during active service.  If so, then it must be determined whether it is clear and unmistakable (obvious and manifest) that the preexisting disability was not aggravated beyond any natural progression in order to rebut the presumption of aggravation.  See 38 C.F.R. § 3.306 (2014).  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  In light of the above, the Board must remand for a new addendum opinion.  

Accordingly, the issue is REMANDED for the following action:

1.  Request that an appropriately qualified examiner, other than the VA examiner who provided the September 2014 opinion, provide an addendum opinion concerning the etiology of the Veteran's left ear hearing loss.  If the examiner determines that an additional examination is required, such an examination must be conducted.  

After a review of the claims folder, the examiner is asked to address the following:  

a.  Did the preexisting left ear hearing loss increase in severity during active service beyond natural progression?  

The examiner is asked to consider not only the audiometric findings at separation, but also findings prior, during, and subsequent to service.  38 C.F.R. § 3.306(b).

b.  If there was an increase in severity beyond natural progression, is there clear and unmistakable evidence (obvious and manifest) that the Veteran's preexisting left ear hearing loss was not aggravated by active service?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for all opinions reached.  

2.  After completing the above development and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


